             case 1:19-cv-06283-JGK Document 26 Filed 01/30/20 Page 1 of 1




                                              HPM&B
                                               - - - - · · · · · -.............................-.
                                              J\TTORNEYS Ai LAW
                                                                                                 USDC SDNY
                               s1   MA1N STREET        WHm P!AtNs,                     NY 1060M71l!)ocuMENr
                                     TEL:   914·559·3100 fax: 914·949·1160                              ELECTRONICALL y . . . !LE
                                                    W¼'W.HPM!I.COM                                      DOC# _ _ __, r            D
Alejandra R. Gil
Partner
                                                                                                        DATE FlLE-D:   -kzil:~:-::
agil@hpmb.com



                                                                              January 30, 2020


 VIAECF
 Honorable John G. Koeltl
 United States District Judge
                                                ~ ~
                                                       "
                                       ?);i-<r/,,2,t ~~ ~
                                                                  ~
                                                                                                      T~)r             ~
 Daniel Patrick Moynihan       ,a,.,·_ (]__,./ ~ ° ' - /{ w&;,;)., 1.._-f-
 United States Courthouse     ~                 ,.,J--
 500 Pearl Street             ~~ ·                                 / //. A/.J.r&                                                  J
 New York, New York 10007-1312           '7 ,t:7 ~ ~ / / ~ ~ - /                                                                      l(_sJ>. ~
                                                                                                    l/3oro ·
 RE:        Daniel Rice v. Raul Ramos, M.D., Ross MacDonald, M.D., and                                         e City of New York
            Docket No.: 19 CV 6283
            HPM&B File No.: 611-3287

 Dear Judge Koeltl:

        ·Our law firm represents defendants, Raul Ramos, M.D., Ross MacDonald, M.D., and The
 City of New York in the above referenced Civil Rights lawsuit brought by plaintiff, Daniel Rice.

         On January 14, 2020, we participated in a settlement conference before Magistrate Judge
 Barbara C. Moses. The parties did not reach an agreement to settle, however, we have engaged
 in further discussions since the conference.

        On November 12, 2019, the case was stayed pending the outcome of the settlement
conference. To date, the stay has not been lifted. At this time, defendants request, on consent of
plaintiffs pro bona counsel Susanne Keane, Esq., that the stay remain in place for an additional
month so that we may continue our settlement discussions.

            We thank Your Honor for vour time and consideration of this request.
        Copy mailed to pro se party(ies)
                                                                             Respectfully s~bmitted,
                   at docket address
                                                                          ~
                                                                             Alejandra R. Gil
ARG/bv

                      HElDfLL. PITTONI, MURPHY&BACH, LLP
               NEW YORK         · CONNEC1KlfT                             WESTCHESTER
2172994.1
